 MASON CITY BUILDERS SUPPLY CO.177MasonCityBuilders SupplyCo.andLocal Union No.828, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof Ameri-ca. Case 18-CA-3174Upon consideration of the entire record and of the briefsfiled by General Counsel and by Respondent, I make thefollowing:FINDINGS OF FACTSeptember 16, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn June 16, 1971, Trial Examiner Frederick U. Reelissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged incertain unfair labor practices and recommending thatthe complaint be dismissed in its entirety, as set forthin the attached Trial Examiner's Decision. Thereafter,theGeneral Counsel filed exceptions to the TrialExaminer'sDecision and a supporting brief. TheRespondent filed a brief in response to GeneralCounsel's exception and in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL, Trial Examiner: This proceeding,heard at Mason City, Iowa, on May 4, 1971, pursuant to acharge filed the preceding March 8, and a complaint issuedApril 7, presents the question whether Respondent, hereincalled the Company, violated Section 8(a)(5) and (1) of theAct when it took the position that its contract with theCharging Party, herein called the Union, had automaticallyrenewed and that Respondent was therefore not obligatedto bargain with the Union over a new contract.1.THE BUSINESS OF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company, an Iowa corporation engaged at MasonCity in the wholesale distribution of building materials,annually ships goods valued in excess of $50,000 to pointsdirectly outside the State, and is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct. The Union is a labor organization within the meaningof Section 2(5) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESIn 1968 the Company and the Union entered into a 3-year contract covering the company employees in anappropriate unit. Article 35 of the contract provided inpart:This Agreement shall be effective on the12th dayofMarch, 1968 and remain in full force and effect until the12thday of March 1971 and from year to yearthereafter, provided, however, that either party to thisAgreement may present to the other party, in writing, anotification to modify or terminate this Agreement, atleast sixty (60) days before the termination date. Suchnoticeby either party shall include all requestedchanges in the agreement, including termination thereofif such be the desire of either party, and negotiationsthereafter shall be limited to the requested changes setforth therein.On December 10, 1970, the Union wrote the Company asfollows, but received no reply:As per Article 35, of the present agreement betweenMason City Builders Supply Co. and Local Union No.828, kindly accept this communication as official noticeofourdesire to negotiate certain changes andmodifications in the present agreement.We will contact you in the near future to arrange adate and place for the purpose of negotiating saidchanges as we desire to have the new agreement becomeeffective as of March 12, 1971.On January 15, 1971, less than 60 days before March 12,the Union sent the Company a letter enclosing the Union'scontractproposals and requesting a meeting for thepurpose of commencing contract negotiations. Again theCompany made no reply. At a meeting between companyand union representatives on February 25, 1971, theCompany took the position, to which it still adheres, thatthe existing contract had automatically renewed for onemore year because the Union had not given timely notice ofits requested changes.On January 7, 1971, the Company filed a petition withtheRegionalDirector seeking an election among theemployees in the unit covered by the collective-bargainingagreement. Late in January the parties agreed to a consentelection, which was held on March 11. The Union won theelection and has been certified.193 NLRB No. 36 178DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon those facts it seems clear to me that the Company'sposition is correct, and the contract automatically renewed.The contract provided for automatic renewal unless timelynotice was given of "all requested changes," and of the twonotices in this case one did not contain the changes and theother was untimely. The Company was under no duty toreply to the first notice, which by its terms did not appear torequire a reply. There may have been a lack of courtesy inignoring the second notice. That notice, however, wasuntimely, and hence imposed no legal duty on theCompany.General Counsel suggests that the Company by filing itspetition and by going to an election was in effect concedingthat the contract was about to expire. At the time thepetition was filed, however, the Union still had time to giveproper notice of its requested changes. To be sure theCompany, after the contract had automatically renewed,agreed to, and participated in, a consent election. This didnot absolve the Union of its earlier failure to give the propernotice. Cf.Moore Drop Forging Co.,168 NLRB 984;DeluxeMetal Furniture Co.,121NLRB 995, 1000, 1002. If theiIn viewof my dispositionof the case,it is unnecessary to reach theCompany'scontention that the Union failed to give proper notice underSection 8(d) to the Iowaauthorities.The recordestablishes that such noticewould havebeen an idle gesture as the state agencymerelyfiles the noticesitreceives pursuant to that Section and takes no actionon them CfBrotherhood of Locomotive Firemen, etc (Phelps Dodge Corp) v N L R B,302 F.2d 198(C.A. 9) Also,under the Board's decision inSouthTexasChapter, Associated General Contractors,190 NLRB No73, it makes nopractical difference whether the employerhas orhas not erred in taking theposition that the contract renewed,for even if he erred,his only liabilityfor that violation is tobargain,an obligationhe cheerfully accepts 1 yearlater,or longbeforethe Board's bargaining order, if contested in court,wouldbe enforceable.Iregard HK Porter v. N L R B,397 U S 99, asinapposite,for in thatcase the Board was instructednot to write asubstantive term into the contractAssuming,as of course I must forUnion had lost the election, a question might have arisen asto the vitality of the automatically renewed contract, butthere is no need to grasp that nettle here. General Counselargues that the Certification of Representatives "should begiven its normal effect," but this means no more in thecontext of this case than that the Union continues to enjoyrepresentative, and indeed now certified, status, which theCompany in no way disputes.'CONCLUSIONS OF LAW1.The contractbetween theCompany and the Unionautomatically renewed for1year when the Unionfailed togive the detailed notice ofproposedchanges within 60 daysof the expiration date.2.The Companyhas not committed the unfair laborpractices alleged in the complaint.RECOMMENDED ORDERThe complaint should be, and hereby is, dismissed.presentpurposes,the soundness of the Board decisioninEx-Cell-OCorporation,185 NLRBNo 20,reversed on motion for summary judgment76 LRRM 2753 (C A D C ,1971), I regardthe problemhere presented asdistinguishable, for inEx-Cell-Othe Board's order to bargain at least hassome future significance in remedying an unfair labor practice,whereas inthe SouthTexascase(or in this case if a violation was committed)the so-called remedial order is a futility as the violation by its nature has atermination date.Also the remedy the Board rejectedinEx-Cell-0wouldhave fixed a wage retroactively,whereas that proposedin SouthTexas(butrejected by theBoard) would leave the past wage open to bargaining If theBoard should reverse the decision here and find a violation,itmight wishto reconsider itsSouth Texas"remedy" in the light of the considerationsexpressedinJ P Stevens Co v. N L R B,417 F 2d 533, 539, In. 10 (C.A.5)